
	

115 S1707 IS: SNAP Standard Medical Expense Deduction Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1707
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to provide for a standard medical expense deduction
			 under the supplemental nutrition assistance program, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the SNAP Standard Medical Expense Deduction Act of 2017.
 2.Standard medical expense deductionSection 5(e)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(5)) is amended— (1)in the paragraph heading, by striking Excess medical and inserting Medical;
 (2)by striking subparagraph (A) and inserting the following:  (A)Standard medical deduction (i)In generalSubject to clause (ii), a household containing an elderly or disabled member shall be entitled, with respect to expenses other than expenses paid on behalf of the household by a third party—
 (I)if the amount of actual costs of allowable medical expenses incurred by the elderly or disabled member for a month, exclusive of special diets, is equal to or greater than $35, to a standard medical deduction for each month of an amount equal to—
 (aa)for fiscal year 2018, $140; and (bb)for fiscal year 2019 and each subsequent fiscal year, the applicable amount during the preceding fiscal year, as adjusted to reflect changes for the 12-month period ending the preceding June 30 in the Consumer Price Index for All Urban Consumers: Medical Care published by the Bureau of Labor Statistics of the Department of Labor; or
 (II)if the amount of actual costs of allowable medical expenses incurred by the elderly or disabled member for a month, exclusive of special diets, is greater than the sum of the amount of that standard medical deduction and $35, to a deduction equal to the amount of those actual costs.
 (ii)Effect on State authority to adjust standard medical deductionNothing in this subparagraph precludes— (I)a State that has an approved standard medical deduction as of the date of enactment of the SNAP Standard Medical Expense Deduction Act of 2017 in an amount that is greater than the amount of the standard medical deduction described in item (aa) or (bb) of clause (i)(I), as applicable, from continuing in effect that standard medical deduction; or
 (II)the Secretary from approving a standard medical deduction in an amount that is greater than the amount of the standard medical deduction described in item (aa) or (bb) of clause (i)(I), as applicable.; and
 (3)in subparagraph (B)— (A)in the subparagraph heading, by inserting actual costs before deduction; and
 (B)in clause (i), by striking excess medical expense deduction and inserting actual costs deduction described in clause (i)(II) of that subparagraph. 3.Reports and studies (a)State performance on enrolling eligible seniors and individuals with disabilities in low-Income health and nutrition benefitsSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) is amended by adding at the end the following:
				
					(m)State performance on enrolling eligible seniors and individuals with disabilities in low-Income
			 health
			 and nutrition benefits
 (1)DefinitionsIn this subsection: (A)Covered programThe term covered program means—
 (i)the supplemental nutrition assistance program; (ii)the Medicare part D low-income subsidy under section 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114); and
 (iii)the Medicare Savings Program, as defined in section 1144(c)(7) of the Social Security Act (42 U.S.C. 1320b–14(c)(7)).
 (B)Disabled individualThe term disabled individual means a member of a household described in any of paragraphs (2) through (7) of section 3(j). (C)Elderly individualThe term elderly individual means a member of a household who is not less than 60 years old.
							(2)Reports
 (A)In generalNot later than June 30, 2018, and June 30 of each year thereafter, the Secretary, in collaboration with the Secretary of Health and Human Services and the Commissioner of Social Security, shall submit to the committees described in subparagraph (B) a report that assesses the effectiveness of each State in enrolling eligible elderly individuals and disabled individuals in each covered program.
 (B)Committees describedThe committees referred to in subparagraph (A) are— (i)of the House of Representatives—
 (I)the Committee on Agriculture; (II)the Committee on Ways and Means; and
 (III)the Committee on Energy and Commerce; and (ii)of the Senate—
 (I)the Committee on Agriculture, Nutrition, and Forestry; and (II)the Committee on Finance.
 (3)Specific measuresThe report submitted under paragraph (2)(A) shall include, with respect to the previous fiscal year—
 (A)an estimate of the number of elderly individuals and the number of disabled individuals, by State, who were eligible for each covered program;
 (B)an estimate of the number of elderly individuals and the number of disabled individuals, by State, who participated in each covered program;
 (C)an estimate of the number of elderly individuals and the number of disabled individuals who were eligible for all 3 covered programs;
 (D)an estimate of the number of elderly individuals and the number of disabled individuals who participated in all 3 of the covered programs; and
 (E)an estimate of— (i)the number of individuals whose eligibility for each covered program was initiated through an application with the Social Security Administration;
 (ii)the number of individuals described in clause (i) who qualified for each covered program; and (iii)the number of individuals described in clause (i) who participated in each covered program.
 (4)Performance innovationsThe report submitted under paragraph (2)(A) shall include a description of best practices of one or more States with the best performances for that fiscal year, or the most improved performances from the previous fiscal year, under each of the measures described in paragraph (3).
						.
 (b)Studies on disability and food insecuritySection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) (as amended by subsection (a)) is amended by adding at the end the following:
				
					(n)Studies on disability and food insecurity
						(1)Definition of disabled individual
 (A)In generalIn this subsection, the term disabled individual means a member of a household described in any of paragraphs (2) through (7) of section 3(j). (B)InclusionsIn this subsection, the term disabled individual includes a member of a household who, as determined by the Secretary—
 (i)is not considered disabled under subparagraph (A); but (ii)has a physical, mental, or sensory condition that limits the daily activities of the individual.
 (2)StudiesThe Secretary— (A)shall carry out a study—
 (i)on the relationship between disability and food insecurity for disabled individuals; (ii)on the effectiveness of Federal food assistance programs in responding to the causes of food insecurity in households with disabled individuals; and
 (iii)making recommendations for how Federal food assistance programs could be improved to better meet the needs of households with disabled individuals; and
 (B)in collaboration with the Civil Rights Division of the Department of Justice, shall carry out a study on the best practices of States in complying with—
 (i)section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) regarding practices to avoid discrimination on the basis of disability, such as through provision of reasonable accommodations, in carrying out Federal food assistance programs; and
 (ii)section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d) regarding the comprehensive use of adaptive technologies for disabled individuals in accessing Federal food assistance programs.
 (3)ReportNot later than 1 year after the date on which the studies are completed under paragraph (2), the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the results of the studies, including such recommendations as the Secretary considers appropriate.
						.
 (c)Report on standard medical deductionSection 17 of the Food and Nutrition Act of 2008 (7 U.S.C. 2026) (as amended by subsection (b)) is amended by adding at the end the following:
				
 (o)Report on standard medical deductionNot later than 2 years after the date of enactment of the SNAP Standard Medical Expense Deduction Act of 2017, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that—
 (1)identifies which States were most effective at increasing the use by individuals in the State of the standard medical deduction authorized under section 5(e)(5)(A) during the period covered by the report; and
 (2)provides an assessment of which factors were important in increasing the use of the standard medical deduction by individuals in the States identified under paragraph (1).
						.
			
